Case 2:19-cv-17628-MCA-JAD Document1 Filed 09/04/19 Page 1 of 6 PagelD: 1

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

ANATOLY DAVYDOV,

Plaintiff,

against- COMPLAINT &

SCANDINAVIAN AIRLINES SYSTEM JURY TRIAL DEMAND

a/k/a SAS, d/b/a SCANDINAVIAN AIRLINES
OF NORTH AMERICA, INC.

Defendant.

 

Plaintiff, ANATOLY DAVYDOV, by his attorneys, KREINDLER & KREINDLER LLP,
as and for his Complaint against Defendant, SCANDINAVIAN AIRLINES SYSTEM a/k/a SAS,
d/b/a SCANDINAVIAN AIRLINES OF NORTH AMERICA, INC., alleges the following:

JURISDICTION AND VENUE

1. The jurisdiction of this Court is founded upon 28 U.S.C. Sec. 1331, by reason of
the fact that the Plaintiff's claims are governed by the Convention for the Unification of Certain
Rules for International Carriage by Air done at Montreal on May 28, 1999 (hereinafter referred to
as “the Montreal Convention”): as the result of injuries Plaintiff sustained on February 13, 2019
while disembarking SAS Flight SK1748 from Stockholm, Sweden to Tallinn, Estonia, an
international air transportation operation conducted by Defendant.

2. At all times relevant to the claims asserted herein, Plaintiffs principal and
permanent residence was and remains in the United States of America, specifically in the State of

Florida.

3. At all times relevant to the claims asserted herein, Defendant, SCANDINAVIAN

 

1 The Montreal Convention is a treaty ratified by the United States and which entered into force in November 2003.
Case 2:19-cv-17628-MCA-JAD Document1 Filed 09/04/19 Page 2 of 6 PagelD: 2

AIRLINES SYSTEM (hereinafter known as “SAS”), conducted, and continues to conduct,
commercial airline operations and business in the United States under the names Scandinavian
Airlines System, SAS, and Scandinavian Airlines of North America, Inc.

4. In particular, SAS conducts regularly-scheduled flight operations to and from
airports in the United States, including Newark International Airport in the State of New Jersey,
San Francisco International Airport in the State of California, Seattle-Tacoma International Airport
in the State of Washington, and Washington Dulles International Airport in the District of
Columbia.

5. SAS is registered to do business in the United States of America as Scandinavian
Airlines of North America, Inc., maintaining its principal executive office within this judicial
district at 301 Route 17 North, Rutherford, New Jersey 07070, from which it conducts its United
States business operations.

6. Scandinavian Airlines of North America, Inc. also maintains a registered agent for
service of process in the State of New York at 10 East 40" Street, New York, New York 10016.

7. By reason of the foregoing, the United States, and in particular the State of New
Jersey, satisfy the jurisdiction and venue requirements of Article 33 of the Montreal Convention.

FACTUAL ALLEGATIONS

8. At all times herein relevant, Defendant, SAS, was and is a commercial common
carrier engaged in the business of international air transportation of passengers.

9. At all times herein relevant, Defendant, SAS, employs flight crews responsible for
the safe and secure operation of its flights and the safety and well-being of its passengers, including

embarkation and disembarkation from its aircraft.
Case 2:19-cv-17628-MCA-JAD Document1 Filed 09/04/19 Page 3 of 6 PagelD: 3

10. At all times herein relevant, Defendant, SAS, was responsible for the training,
management, supervision, and/or control of its flight and cabin crews, including but not limited to
the crew’s adherence to standard safety policies and protocol.

11. On February 13, 2019, Plaintiff, ANATOLY DAVYDOV, was a fare-paying
passenger on SAS Flight SK1748 from Stockholm Arlanda Airport in Stockholm, Sweden (ARN)
to Lennart Meri Tallinn Airport in Tallinn, Estonia (TLL) (hereinafter referred to as “the subject
flight’).

12. On February 13, 2019, SAS Flight SK1748 utilized a certain Bombardier CRJ-
SOOLR jet aircraft (hereinafter referred to as “the subject aircraft”) to operate the subject flight.

13. On February 13, 2019, SAS departed Stockholm at approximately 5:05 PM and
landed in Tallinn at approximately 7:07 PM.

14.‘ Flight SK1748 arrived in Tallinn in evening darkness, at which time both recorded
and observed weather data confirmed the presence of inclement conditions and wet snow at the
airport.

15. | Embarkation and disembarkation from the CRJ-900 used to operate Flight SK1748
can be accomplished by one of two means: through the use of a short, unstable staircase with
incomplete handrail access that is incorporated into the door of the aircraft, or via a ramp that can
be brought to the aircraft by ground personnel.

16. On February 13, 2019, SAS utilized the door/stair system to disembark passengers
upon landing of the subject flight in Tallinn.

17. At no time prior to landing at the Tallinn airport, nor at any time before it became
Plaintiff's turn to exit the aircraft after he left his assigned seat in the tenth row, did any member

of the flight crew or cabin crew warn him of the dangerous wet conditions of the staircase or at the
Case 2:19-cv-17628-MCA-JAD Document1 Filed 09/04/19 Page 4 of 6 PagelD: 4

airport generally. Moreover, Plaintiff was not offered or provided with any assistance in navigating
his way onto and down the stairs from the plane to the ground.

18. Upon stepping out of the plane and placing his foot onto the top-most section of the
staircase, the dangerous and unsafe prevailing conditions of the exit stairs caused Plaintiff to fall
down onto the tarmac.

19. After landing on the ground at the foot of the staircase, Plaintiff remained there in
excruciating pain, lying in puddles of water and snow, unable to move for several minutes.

20. When an emergency medical team finally arrived at the accident site, Plaintiff was
taken to a local hospital by ambulance where he was found to have sustained severe fractures to
his right hip and femur that required lengthy and complicated surgical intervention to stabilize and
repair his injuries.

21. Plaintiff remained in the Tallinn hospital for approximately eight days until he
could be discharged and relocated to a private residence, from which he continued to return to
hospital for medical attention, monitoring and rehabilitation.

22. On April 16, 2019, the earliest his medical condition and incomplete recovery and
rehabilitation permitted, Plaintiff returned to his home in the United States to continue his
recovery.

23. The injuries sustained by Plaintiff have had life-altering effects, have caused him
to endure pain, suffering and great discomfort since the moment of injury, and have forced him to
incur medical, hospital and ongoing rehabilitation expenses.

24. In addition to economic loss, Plaintiff has been, and continues to be, deprived of

his enjoyment of life, pursuits and interests as a result of his injuries.
Case 2:19-cv-17628-MCA-JAD Document1 Filed 09/04/19 Page 5 of 6 PagelD: 5

25. Plaintiff was injured by an “accident” in the course of disembarkation from SAS

Flight SK1748 within the meaning and intent of Article 17 of the Montreal Convention insofar as

his injuries were caused by a chain of unexpected and unusual events that occurred external to

him. In particular:

a.

The prevailing inclement weather conditions that increased the danger of injury
to passengers while disembarking the subject aircraft upon landing of the
subject flight;

The failure of any member of the flight crew or cabin crew to warn Plaintiff of
those dangerous conditions;

The failure of any member of the flight crew or cabin crew to assist passengers,
including Plaintiff, in navigating the exit from the plane via the dangerous and
unstable staircase;

The crew’s failure to utilize a safe passenger disembarkation method and
equipment in light of conditions that prevailed at the time SAS Flight SK1748
passengers disembarked;

The deviation from airline protocol, practices, and procedures by the flight crew
and cabin crew in minimizing the risk of injury and permitting passengers to be
exposed to a serious safety hazard upon disembarkation; and

The deviation from airline protocol, practices, and procedures by the flight crew
and cabin crew in permitting passengers to disembark the subject flight without
offering any form of warning about, or assistance in navigating, the dangerous

prevailing disembarkation conditions.
Case 2:19-cv-17628-MCA-JAD Document1 Filed 09/04/19 Page 6 of 6 PagelD: 6

26. Based on the foregoing, Article 17 of the Montreal Convention renders Defendant
strictly and absolutely liable to pay full, fair and reasonable damages to Plaintiff for the totality of
compensable injuries and damages sustained.

27. Defendant cannot limit its liability under Article 21 of the Montreal Convention by
reason of the fact that it cannot show that its negligence did not cause or contribute to the aforesaid
accident and the resulting injuries to Plaintiff, nor can it prove that the injuries suffered by Plaintiff

were caused solely by the acts of third parties.

WHEREFORE, Plaintiff, ANATOLY DAVYDOV, hereby demands judgment against
Defendant, SCANDINAVIAN AIRLINES SYSTEM a/k/a SAS, d/b/a SCANDINAVIAN
AIRLINES OF NORTH AMERICA, INC., in an amount to be determined at trial, together with

interest, costs and disbursements of this action.

JURY DEMAND

Plaintiff demands a jury of eight (8) persons for all claims stated.

Dated: September 4, 2019

New York, New York
KREINDLER & KREINDLER LLP

ft
{ Lh
| 4 |

\ h--————

\
Brian. Alexander (BA9435)
Marc S. Moller
750 Third Avenue, 32" Floor
New York, NY 10017
Tel. (212) 687-8181
Attorneys for Plaintiff

 
